                                             Case 5:18-cv-04914-NC Document 252 Filed 02/20/20 Page 1 of 7




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                       UNITED STATES DISTRICT COURT
                                  8                                 NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                            J.L., et al.,                                      Case No. 18-cv-04914-NC
                                  11
                                                            Plaintiffs,                        AMENDED ORDER HOLDING
Northern District of California




                                  12                                                           DEFENDANTS IN CIVIL
 United States District Court




                                                     v.                                        CONTEMPT AND ORDERING
                                  13                                                           SANCTIONS
                                            KENNETH T. CUCCINELLI, et al.,
                                  14
                                                            Defendants.
                                  15
                                  16
                                  17              On October 24, 2018, the Court issued a preliminary injunction prohibiting
                                  18   Defendants from initiating removal proceedings or removing potential class members. See
                                  19   Dkt. No. 49 at 28. The Court further ordered Defendants to promptly notify Plaintiffs’
                                  20   counsel if any adverse action was taken against potential class members. Id. Over a year
                                  21   later, Plaintiffs notified the Court that Defendants may have violated. See Dkt. No. 223.
                                  22   Defendants deny that any violation occurred. See Dkt. Nos. 230, 247. The Court disagrees
                                  23   and now holds Defendants in civil contempt.
                                  24   I.      Background
                                  25              In August 2018, Plaintiffs, a class of young immigrants seeking special immigration
                                  26   status filed this lawsuit against the United States Department of Homeland Security
                                  27   (“DHS”), the United States Citizenship and Immigration Services (“USCIS”), and
                                  28   individual officers in charge of those departments. See Dkt. No. 1. Plaintiffs sought
                                          Case 5:18-cv-04914-NC Document 252 Filed 02/20/20 Page 2 of 7




                                  1    “Special Immigrant Juvenile” (“SIJ”) status because they were abused, neglected, or
                                  2    abandoned in their countries of origin. See Dkt. No. 49 at 4–5. Under the SIJ statute, 8
                                  3    U.S.C. § 1101(a)(27)(J), SIJ status was available to any unmarried individual under the age
                                  4    of 21 who had obtained a state court guardianship or dependency order making the
                                  5    requisite findings. Id. at 2; see also 8 U.S.C. § 1101(a)(27)(J). According to Plaintiffs,
                                  6    however, Defendants uniformly rejected California probate court guardianship orders by
                                  7    unlawfully concluding that California probate courts did not have jurisdiction to issue
                                  8    those orders. Id. at 5–6.
                                  9           Plaintiffs concurrently moved for a preliminary injunction. See Dkt. No. 6. The
                                  10   Court granted the injunction and enjoined Defendants from:
                                  11             1. Denying Special Immigrant Juvenile Status pursuant to 8 U.S.C.
                                                     § 1101(a)(27)(J) on the ground that a California Probate Court does not have
Northern District of California




                                  12
 United States District Court




                                  13                 jurisdiction or authority to “reunify” an 18- to 20-year-old immigrant with
                                  14                 his or her parents; and
                                  15             2. Initiating removal proceedings against or removing any Special Immigrant
                                  16                 Juvenile Status petitioner who was appointed a guardian pursuant to
                                  17                 § 1510.1(a) of the California Probate Code and whose Special Immigrant
                                  18                 Juvenile Status petition has been denied on the grounds that the California
                                  19                 Probate Court did not have jurisdiction or authority to “reunify” an 18- to 20-
                                  20                 year-old immigrant with his or her parents.
                                  21   See Dkt. No. 49 at 28. The Court further ordered Defendants “[t]o provide no less than 14
                                  22   days notice to Plaintiffs’ counsel before [they] take any adverse adjudicatory or
                                  23   enforcement action against any of the individual Plaintiffs or members of the Proposed
                                  24   Class.” Id. A few months later, the Court certified a class of “children who have received
                                  25   or will receive guardianship orders pursuant to California Probate Code § 1510.1(a) and
                                  26   who have received or will receive denials of their SIJ status petitions on the grounds that
                                  27   the state court that issued the SIJ Findings lacked jurisdiction because the court did not
                                  28   have the authority to reunify the children with their parents.” Dkt. No. 112 at 20.
                                                                                     2
                                             Case 5:18-cv-04914-NC Document 252 Filed 02/20/20 Page 3 of 7




                                  1            On December 13, 2019, the parties filed a joint notice informing the Court that a
                                  2    class member, N.P.G., had been removed without notice to Plaintiffs’ counsel. See Dkt.
                                  3    No. 223. Plaintiffs’ counsel stated that they learned of N.P.G.’s removal on November 13,
                                  4    2019. Id. at 2. An immigration judge, however, ordered N.P.G.’s removal on June 13,
                                  5    2019 (see Dkt. No. 230-1 ¶ 12) and N.P.G. was removed to Guatemala on June 26, 2019
                                  6    (id. ¶ 14). After a meet and confer with Defendants, the parties discovered that two
                                  7    additional class members, E.A. and R.M.N., had also been removed on August 22, 2019,
                                  8    and September 4, 2019, respectively. See Dkt. No. 223 at 4–7.
                                  9            On December 16, 2019, the Court ordered Defendants to show cause why they
                                  10   should not be held in civil contempt for violating the preliminary injunction. See Dkt. No.
                                  11   224. The Court noted that it was especially concerned with Defendants’ failure to timely
                                       notify Plaintiffs’ counsel of the three class members’ removal. Id. at 1–2. At a hearing
Northern District of California




                                  12
 United States District Court




                                  13   two days later, the Court ordered the Defendants to provide a further update as to whether
                                  14   any additional class members had been removed. See Dkt. No. 227. In their update,
                                  15   Defendants identified two more class members, E.S.L.D.A. and M.W.D.C., who had been
                                  16   removed without notice to Plaintiffs’ counsel. See Dkt. No. 238 at 2–3.
                                  17   II.    Discussion
                                  18         A.   Whether Defendants Should Be Held in Contempt
                                  19           “Civil contempt . . . consists of a party’s disobedience to a specific and definite

                                  20   court order by failure to take all reasonable steps within the party’s power to comply.”

                                  21   Go-Video v. Motion Picture Ass’n of Am. (In re Dual-Deck Video Cassette Recorder

                                  22   Antitrust Litig.), 10 F.3d 693, 695 (9th Cir. 1993). “The contempt ‘need not be willful,’

                                  23   and there is no good faith exception to the requirement of obedience to a court order.” Id.

                                  24   (quoting In re Crystal Palace Gambling Hall, Inc., 817 F.2d 1361, 1365 (9th Cir. 1987)).

                                  25   But “[a] contemnor in violation of a court order may avoid a finding of civil contempt . . .

                                  26   by showing it took all reasonable steps to comply with the order.” Kelly v. Wengler, 822

                                  27   F.3d 1085, 1096 (9th Cir. 2016) (emphasis in original) (citing Inst. of Cetacean Research

                                  28   v. Sea Shepherd Conservation Soc’y, 774 F.3d 935, 945 (9th Cir. 2014)). Likewise,
                                                                                      3
                                          Case 5:18-cv-04914-NC Document 252 Filed 02/20/20 Page 4 of 7




                                  1    “[s]ubstantial compliance with the court order is a defense to civil contempt, and is not
                                  2    vitiated by a few technical violations where every reasonable effort has been made to
                                  3    comply.” Dual-Deck, 10 F.3d at 695 (quotation marks omitted) (quoting Vertex Distrib.,
                                  4    Inc. v. Falcon Foam Plastics, Inc., 689 F.2d 885, 891 (9th Cir. 1982)). Civil contempt
                                  5    must be proven by “clear and convincing evidence.” Id.
                                  6           The parties agree on the underlying facts. See Dkt. Nos. 226, 238, 247. There is no
                                  7    dispute that the United States Immigration and Customs Enforcement (“ICE”) deported
                                  8    five individuals on the class list. See Dkt. No. 226, 238. There is also no dispute that
                                  9    Defendants failed to notify Plaintiffs’ counsel 14 days before ICE took any adverse
                                  10   adjudicatory or enforcement action against them. Id. The only dispute is whether
                                  11   Defendants substantially or reasonably complied with the Court’s preliminary injunction.
                                              Defendants argue that they did not violate the preliminary injunction because ICE
Northern District of California




                                  12
 United States District Court




                                  13   reasonably interpreted the Court’s preliminary injunction to not include N.P.G., E.A.,
                                  14   R.M.N., E.S.L.D.A., and M.W.D.C. See Dkt. No. 226. This is so, Defendants argue,
                                  15   because the Court’s order did not reach individuals with pending SIJ petitions.
                                  16          The Court disagrees. In the preliminary injunction, the Court ordered Defendants to
                                  17   notify Plaintiffs’ counsel before any adverse action was taken against members of the
                                  18   proposed class. See Dkt. No. 49 at 28. At that time, the proposed class included
                                  19   individuals with guardianship orders issued pursuant to Cal. Prob. Code § 1510.1(a) and
                                  20   “who have or will receive” denials of their SIJ petitions. See Dkt. No. 1 ¶ 71. Given that
                                  21   the crux of Plaintiffs’ complaint is that Defendants had a blanket policy of denying all SIJ
                                  22   petitions based on a § 1510.1(a) guardianship order, the only reasonable interpretation of
                                  23   the Court’s order is to cover all individuals with denied or pending SIJ petitions based on a
                                  24   § 1510.1(a) guardianship order. This interpretation is further bolstered by the fact that the
                                  25   five individuals were included on a class list largely prepared by Defendants themselves.
                                  26   See Dkt. No. 223.
                                  27          Defendants also argue that they should not be held in contempt because they took
                                  28   all reasonable steps within their power to comply with the Court’s preliminary injunction.
                                                                                     4
                                          Case 5:18-cv-04914-NC Document 252 Filed 02/20/20 Page 5 of 7




                                  1    See Dkt. No. 226 at 10. In particular, Defendants “issued instructions for immediate
                                  2    implementation, to all USCIS adjudication regions, and advised operational staff not to
                                  3    issue denial decisions or [NOIDs].” Id. Defendants also advised ICE not to remove or
                                  4    initiate removals proceedings against class members. Id.
                                  5           These, however, were not all reasonable steps Defendants could have taken to
                                  6    comply with the Court’s order. As an agency within the purview of DHS, Defendants had
                                  7    ample ability to control ICE’s actions and ensure full compliance with the Court’s orders.
                                  8    Defendants could and should have monitored ICE’s enforcement actions against class
                                  9    members. At a minimum, the fact that Defendants failed to discover the violation after
                                  10   several months (and only after Plaintiffs’ counsel notified Defendants) demonstrates an
                                  11   unreasonable lack of diligence.
                                              In short, Defendants failed to take all reasonable steps to comply with the Court’s
Northern District of California




                                  12
 United States District Court




                                  13   preliminary injunction and civil contempt is appropriate.
                                  14       B.    Appropriate Sanctions
                                  15          Sanctions for civil contempt are limited “to (1) compel or coerce obedience to a
                                  16   court order, and/or (2) compensate the contemnor’s adversary for injuries resulting from
                                  17   the contemnor’s noncompliance.”). Ahearn ex rel. N.L.R.B. v. Int’l Longshore &
                                  18   Warehouse Union, Locals 21 & 4, 721 F.3d 1122, 1131 (9th Cir. 2013); see also Int’l
                                  19   Union v. Bagwell, 512 U.S. 821, 827 (1994) (“[t]he paradigmatic coercive, civil contempt
                                  20   sanction . . . involves confining a contemnor indefinitely until he complies with an
                                  21   affirmative command . . . .”).
                                  22          Defendants’ violations have caused substantial injury to N.P.G., E.A., R.M.N.,
                                  23   E.S.L.D.A., and M.W.D.C. by removing them from the United States without giving them
                                  24   a full opportunity to obtain SIJ status. Compensatory sanctions are therefore appropriate to
                                  25   remedy Defendants’ violation. Because the ability to remedy the injury is largely in
                                  26   Defendants’ hands, coercive sanctions are also appropriate to incentivize Defendants’
                                  27   prompt and full compliance with this order. Accordingly, the Court ORDERS the
                                  28   following, as amended on February 20, 2020:
                                                                                    5
                                       Case 5:18-cv-04914-NC Document 252 Filed 02/20/20 Page 6 of 7




                                  1         1. Defendants must facilitate N.P.G., E.A., R.M.N., E.S.L.D.A., and
                                  2            M.W.D.C.’s return to the United States to the extent they wish to be returned
                                  3            by February 29, 2020.
                                  4         2. Defendants must immediately review N.P.G., E.A., R.M.N., E.S.L.D.A., and
                                  5            M.W.D.C.’s SIJ petitions to determine whether any Requests for Evidence
                                  6            (“RFE”) or Notices of Intent to Deny (“NOID”) are appropriate. If so,
                                  7            Defendants must issue the RFE or NOID to Plaintiffs’ counsel and the class
                                  8            members’ immigration attorneys by February 21, 2020.
                                  9         3. Defendants must issue a final adjudication as to N.P.G., E.A., R.M.N.,
                                  10           E.S.L.D.A., and M.W.D.C.’s SIJ petitions within one week of their return or
                                  11           within one week of receiving the class member’s response to a RFE or
                                               NOID, whichever is later.
Northern District of California




                                  12
 United States District Court




                                  13        4. Defendants must pay for all costs associated with N.P.G., E.A., R.M.N.,
                                  14           E.S.L.D.A., and M.W.D.C.’s travel to the United States or, to the extent
                                  15           necessary, any consulate.
                                  16        5. Defendants must notify Plaintiffs’ counsel if they intend to detain or remove
                                  17           E.A., R.M.N., E.S.L.D.A., or M.W.D.C. at least 14 days before their return
                                  18           to the United States, unless the class member will be returned to the United
                                  19           States before February 28, 2020. If the class member will be returned to the
                                  20           United States before February 28, 2020, Defendants must immediately notify
                                  21           Plaintiffs’ counsel if they intend to detain or remove the class member and
                                  22           the class members’ date of return. Defendants may not remove N.P.G., E.A.,
                                  23           R.M.N., E.S.L.D.A., or M.W.D.C. before issuing a final adjudication of his
                                  24           or her SIJ petition or February 28, 2020, whichever is later.
                                  25        6. Defendants must pay Plaintiffs’ counsel reasonable attorneys’ fees incurred
                                  26           to address the removals of N.P.G., E.A., R.M.N., E.S.L.D.A., and M.W.D.C.
                                  27           Plaintiffs’ counsel shall provide Defendants with detailed declarations or
                                  28           billing records justifying a specific sanction amount by March 31, 2020. If
                                                                               6
                                          Case 5:18-cv-04914-NC Document 252 Filed 02/20/20 Page 7 of 7




                                  1                the parties cannot reach an agreement on fees, Plaintiffs must file a motion
                                  2                for attorneys’ fees by April 30, 2020.
                                  3             7. For each day after February 29, 2020, that N.P.G., E.A., R.M.N., E.S.L.D.A.,
                                  4                or M.W.D.C. has not been returned to the United States, Defendants must
                                  5                pay Plaintiffs’ counsel $500 per removed class member that wishes to be
                                  6                returned to the United States.
                                  7          IT IS SO ORDERED.
                                  8
                                  9    Dated: February 14, 2020                _____________________________________
                                                                                     NATHANAEL M. COUSINS
                                  10                                                 United States Magistrate Judge
                                  11
                                       Amended: February 20, 2020
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    7
